Petition for Writ of Mandamus Denied and Memorandum Opinion filed
December 12, 2017.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-17-00815-CV



 IN RE PHILADELPHIA INDEMNITY INSURANCE COMPANY, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              55th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2017-61944

                        MEMORANDUM OPINION

      On October 17, 2017, relator Philadelphia Indemnity Insurance Company
filed a petition for writ of mandamus in this court asking this court to compel the
Honorable Jeff Shadwick, presiding judge of the 55th District Court of Harris
County, to vacate his order dated October 9, 2017, denying, without prejudice,
relator’s Application to Enforce Subpoena Duces Tecum, which relator filed
pursuant to Texas Rule of Civil Procedure 176.8. In its denial order, the trial court
stated that “service upon Defendant appears to be inadequate.”

      Relator has not established that it is entitled to mandamus relief. We therefore
deny relator’s petition for writ of mandamus.


                                       PER CURIAM

Panel consists of Justices Jamison, Busby, and Donovan.




                                          2